Title: John Adams to Abigail Adams, 14 January 1797
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Jan. 14. 1797
          
          Mr Beale called upon me, a few Days ago and left your Letter of Decr. 23d.— Last Evening I presented him to the P. and Mrs W. together with Mr Howard, a son of Dr Howard of Boston.
          You Say Mr H. is very full of his Praises of Mr Monroe— So is Dr Edwards— He Says Mr Monroes Correspondence will do him infinite Honour when it comes to be published—and all that—
          Monroes House has been a School for Scandal against his Country its Government and Governors—Mr Jay and his Treaty &c— Edwards Says, as Dr Rush told me that Washingtons Character was in

total Contempt in France— This I shall not believe till I have better Evidence than that of any or all these great Personages. nay, than all the Directory Ancients and five hundred.
          Mr Madison is to retire— It Seems, the Mode of becoming great is to retire— Madison I Suppose after a Retirement of a few Years is to be President or V. P.— Mr Cabot I suppose, after Aggrandizing his Character in the shade, a few Years is to be some great Thing too— and Mr Ames—&c &c &c It is marvellous how political Plants grow in the shade.— continual Day light & sun shine, Show our Faults and record them. Our Persons Voices, Cloaths, Gate, Air, Sentiments, &c all become familiar to every Eye and Ear & Understanding and they diminish in Proportion, upon the same Principle that no Man is an Hero to his Wife or Valet de Chamber.
          These Gentlemen are certainly in the right to run away and hide— tell Mr Cabot so, if you see him— His Countrymen will soon believe him to be a Giant in a Cave and will go in a Body and dig him out.— I wish, but dont tell Cabot so, that they would dig up Gerry—
          I have bespoke a Chariot and am treating for Horses—
          We read of a Vessell from Rotterdam arrived at salem or its Neighbourhood, by which I hope there may be Letters from our Young friends—as late as the middle of Novr— My Anxiety for Letters from them increases every day. They have more accurate Views, and Intelligence, than any others.— and what is of more importance Still, more Application & Industry.
          The Weather has moderated a little. I am, / with anxious desires to see you, which I fear / cannot be gratified before July, yours forever
          
            J. A
          
        